Citation Nr: 9902527	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-46 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to May 1945.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied a rating in 
excess of 10 percent for schizophrenic reaction.  The veteran 
appealed that decision.  A personal hearing was held before a 
Hearing Officer at the RO in January 1997.  In November 1997, 
the Board remanded the issue for further development.

After completion of the requested development, the RO granted 
a 30 percent rating for schizophrenia, effective from June 
27, 1995, the date of receipt of the veterans claim for an 
increased rating.  The veteran disagrees with that 
evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The service-connected schizophrenia currently is 
manifested by memory impairment, mild insomnia, depression, 
and occasional auditory hallucinations, productive of no more 
than definite occupational and social impairment, with 
occasional decrease in work efficiency.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9204 (1998); 38 C.F.R. § 4.132, Diagnostic Codes 9204 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim for an increased evaluation for 
schizophrenia is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veterans 
claim, and that no further assistance to the veteran with 
respect to the claim is required to comply with 38 U.S.C.A. § 
5107(a).

The service medical records demonstrate that the veteran was 
not involved in combat during service.  The service records 
show that he was confused, delusional and experiencing 
hallucinations during service.  The diagnosis was psychosis, 
schizophrenia, paranoid type.  In a rating decision dated in 
June 1945, service connection was granted for dementia 
praecox, incompetent, effective from May 23, 1945, and a 100 
percent evaluation was assigned.  

Over the years, the evaluation and classification of the 
veterans service-connected psychiatric disorder has been 
adjusted.  The evaluation was decreased to 70 percent from 
August 8, 1946, in rating decision of June 1946.  In rating 
decision of February 1948, the rating was increased to 100 
percent, effective from January 24, 1948, for dementia 
praecox, mixed type with complete industrial inadaptability.  
In rating decision dated in September 1948, the evaluation 
was decreased to 50 percent from November 15, 1948, for 
dementia praecox, mixed type, latent with considerable 
impairment of social and industrial adaptability.  The 
evaluation was reduced to 30 percent, effective from November 
18, 1951, in rating decision of September 1951.  In rating 
decision dated in October 1956, the evaluation was reduced to 
10 percent, effective from December 15, 1956, and the 
service-connected psychiatric disorder was reclassified as 
schizophrenic reaction, in remission, competent.  The 
evaluation remained at 10 percent until the August 1998 
rating decision which granted a 30 percent evaluation, 
effective from June 27, 1995, for schizophrenia, in partial 
remission, competent.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veterans service medical records and all other 
evidence of record pertaining to the history of his service- 
connected psychiatric disorder, currently diagnosed as 
schizophrenia, and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veterans service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The current issue of entitlement to an increased rating for 
the service-connected schizophrenia stems from a claim filed 
in June 1995.  Accordingly, the relevant evidence to be 
reviewed is that from June 1994, as the effective date of an 
increased rating may be assigned within a year prior to the 
claim.

In his June 1995 claim for an increased rating for his 
service-connected psychiatric disability, the veteran 
contended that his nerves were worse.  He further noted that 
he was having more difficulty sleeping.

Private treatment records from Douglas Hunter, M. D., for the 
period from April to May 1995 show no treatment for 
psychiatric symptoms.

VA outpatient treatment records demonstrate that on June 22, 
1995, the veteran reported that he had sleep difficulties.  
He was alert and oriented to person, place and time.  It was 
noted that he was not homicidal or suicidal.  A VA outpatient 
treatment evaluation on July 28, 1995, demonstrates that the 
veteran complained that he could not remember peoples names.  
He also reported that he had been having problems sleeping 
for the last one to two years and had nightmares about the 
war.  He denied having flashbacks in the daytime.  He 
reported that he avoided war movies as they made him nervous.  
He reported feeling sad for the last year and did not care 
anymore if he lived or died.  The diagnoses were post 
traumatic stress disorder (PTSD), dysthymic disorder with 
possible mild dementia, generalized anxiety disorder, 
decreased hearing, and headache.  A VA outpatient treatment 
record dated October 24, 1996, shows that the veteran was not 
sleeping well and reported four to six hours of sleep a 
night.  He also reported continuing to experience nightmares 
but not as much as before.  The indicated diagnoses were 
dysthymia and PTSD.  Another VA outpatient treatment record 
dated January 13, 1997, shows that the veteran was doing 
relatively well on current medications.  The indicated 
diagnoses remained dysthymia and PTSD.  A VA treatment record 
dated May 13, 1997, demonstrates that the veteran complained 
of an intense problem with memory, severe early and mid 
insomnia, and persistent anxiety.  The veteran was taking 
medications for these problems.  The indicated diagnosis was 
schizophrenia, not otherwise specified  unspecified.

At a personal hearing before a Hearing Officer at the RO in 
January 1997, the veteran testified that he could not sleep 
at night.  He reported having flashbacks and dreams that woke 
him up at night and then he could not go back to sleep.  He 
described his flashbacks as more or less bad dreams.  The 
veteran testified that he sometimes heard voices mumbling.  
According to the veteran, he retired in November 1989 because 
he was 65 years old.  He reported that the VA Medical Center 
in Chillicothe was the only facility were he received 
treatment and that he went there about every three months for 
psychological problems.  He stated that his memory was bad 
and he could not remember names.  He also stated that if he 
put an object down somewhere, five minutes later he could not 
remember where he had put it.

A VA examination report dated in February 1997 demonstrates 
that the veteran had retired seven years earlier after 
working as a electrician for 40 years.  He had been married 
to his first wife for 15 years until she died of cancer.  
They had three children.  He had been married to his current 
wife for nine years and reported that they had a caring 
relationship.  He reported that he felt depressed off and on.  
He denied any spatial deficits or suicidal ideations.  He 
reported being comfortable around people and able to 
socialize and go to church.  He reported restless sleep and a 
difficulty maintaining sleep.  He denied any flashbacks.  His 
main complaint seemed to be forgetfulness.  He reported poor 
concentration and being angry and irritable.  He reported 
auditory hallucinations in the form of mumbling noises and 
also sometimes heard somebody calling his name.  The 
examination demonstrated that the veteran was neatly groomed, 
pleasant, and cooperative.  He was alert and oriented to 
time, place and person.  His speech was soft, spontaneous, 
coherent, relevant, and goal directed, without any formal 
thought disorder.  There was no evidence of paranoia or 
delusional thinking.  His mood was somewhat depressed and his 
affect was constricted.  He denied visual hallucinations and 
suicidal or homicidal ideations.  His concentration was poor 
and remote memory was fair.  His insight was superficial.  
His impulse control was good and his judgment was intact.  He 
denied any phobias, panic attacks or mood swings.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 55.  The diagnoses were depressive disorder, not 
otherwise specified, and schizophrenia, chronic, paranoid 
type, by history.

A VA neurologic examination report dated in April 1998 
demonstrates that the examiner reviewed the veterans claims 
file.  The veterans main complaint was loss of memory, being 
unable to remember names and where he put things.  A mental 
status examination demonstrated that he was alert and 
oriented times three.  His speech was normal.  A sensory 
examination was completely normal.  A cranial nerve 
examination from I through XII were all normal except for 
nerve VIII which showed bilateral sensorineural hearing loss.  
There was no evidence of any autonomic dysfunction.  The 
examiner noted that the veteran had a normal mental status 
and mini-Mental status examination and there was no focal 
motor or sensory deficit.

A VA psychiatric examination report dated in April 1998 
demonstrates that the veterans claims file and VA medical 
center psychiatric records were reviewed.  The veteran 
reported that he was bothered by flashbacks about the war in 
the Pacific.  He had had a nervous breakdown in New Guinea 
during his military service and was sent back to the United 
States where he was diagnosed as suffering from dementia 
praecox.  There had been no psychiatric hospitalization since 
then.  The veteran had been able to function in different 
jobs fairly well and his last job was with the electrical 
union where he worked for 40 years and retired at age 65.  He 
had not worked since retirement.  It was noted that he went 
to church all the time and had church friends.  In addition, 
he was able to socialize with other friends like his 
neighbors and he had no problems communicating or dealing 
with people.  He complained of memory problems.  He had 
received treatment in 1997 for insomnia and flashbacks.  When 
asked about his flashbacks, the veteran claimed that they 
were bad dreams and was nonspecific.  The veteran reported 
that he became depressed at times.  The examiner noted that 
the veteran had not been in combat during active duty and was 
unable to tell any real dramatic events that threatened his 
life or caused serious injury.  The veteran did not have 
recurrent, intrusive, and distressing recollections of 
events, images, thoughts or perceptions related to the war.  
There was no persistent avoidance of stimuli associated with 
trauma or numbing of general responsiveness.  

The objective examination demonstrated that the veteran was 
clean in his attire and appearance.  He was pleasant and 
cooperative.  He was oriented to time, place and person.  His 
speech was regular in rate, coherent and relevant.  No 
thought disorders were elicited.  No delusion or paranoid 
ideation was elicited.  He claimed that he was still hearing 
voices calling his name.  He denied suicidal or homicidal 
ideation.  No obsessive or ritualistic behavior was observed 
and his behavior was appropriate.  The veteran did not 
mention any panic attacks and no objective anxiety was noted.  
His mood was euthymic at the examination but he claimed that 
he became depressed at times.  There was no impairment in 
impulse control.  The veterans memory showed impairment in 
recollection.  A mini-mental examination was given and he did 
fairly well.  The veteran was still having sleeping problems 
but medication was helping.  The veteran also claimed that 
his depression was helped by medication.  He was able to 
maintain his personal hygiene and other activities of daily 
living.  The examiner found that the veteran was competent to 
manage his benefit payments with the help of his wife.  The 
examiner assigned a GAF score of 61 based on the fact that 
the veteran still had mild insomnia, depression and 
occasional hallucinations, but generally, he was functioning 
pretty well and had some meaningful interpersonal 
relationships.  The diagnosis was schizophrenia in partial 
remission.

Percentage evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the VA Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Effective prior to November 7, 1996, 38 
C.F.R. § 4.132, Diagnostic Code 9204 provides that a 30 
percent rating is warranted when there is a definite 
(moderately large) degree of impairment of social and 
industrial adaptability.  See Hood v. Brown, 4 Vet. App. 301 
(1993); VAOPGCPREC 9-93 (Nov. 9, 1993).  A 50 percent rating 
is warranted when there is considerable impairment of social 
and industrial adaptability.  A 70 percent rating is 
warranted for symptomatology productive of severe impairment 
of social and industrial adaptability.  A 100 percent rating 
is warranted when there are active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability. 

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 
Fed.Reg. 52695-52702 (1996) (codified at 38 C.F.R. §§ 4.13, 
4.16, 4.125-4.130, Diagnostic Codes 9400-9440).  Those 
changes were effective November 7, 1996, and have been 
considered by the RO in continuing the 30 percent rating for 
schizophrenia.  The Board will consider the claim for an 
increased rating for schizophrenia under both sets of 
regulations and apply that which is most favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the new regulations, a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted when there is total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).

The evidence demonstrates that the veteran was married to his 
first wife for many years and he helped raise three children 
before her death.  His current marriage has existed for many 
years and appears to be a caring relationship.  He was able 
to maintain steady employment as an electrician for 40 years 
before he retired.  The medical history demonstrates that the 
veteran has not had any hospitalizations for his psychiatric 
disability since the nervous breakdown in service in the 
1940s.  The most recent medical evidence, VA examination 
reports, demonstrate that the veteran has good interaction 
with people and has friends that he socializes with at 
church.  The examiners have assigned GAF scores of 55 and 61.  
A GAF score of 61 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 55 indicates moderate symptoms 
or moderate difficulty in social, or occupational 
functioning.  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. (1994).  

In regard to the former rating criteria for evaluating 
schizophrenia, the evidence does not show that there is any 
more than a definite (moderately large) degree of impairment 
in the veterans social and industrial adaptability.  The 
veteran is in a caring relationship with his current wife.  
He socializes with friends from church and neighbors.  
Although he is no longer employed, he retired after 40 years 
with the same employer due to his age and there is no 
evidence that his service-connected psychiatric disorder 
interfered in his employment.  

In regard to the amended, current rating criteria, the 
veterans psychiatric symptoms more nearly approximate those 
set forth for a 30 percent rating: depressed mood, chronic 
sleep impairment, and mild memory loss.  The evidence 
demonstrates that the veteran generally functions 
satisfactorily, with routine behavior, self-care and normal 
conversation.  The evidence does not demonstrate any more 
severe symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
impairment of short- and long-term memory; impaired judgment; 
or difficulty in establishing and maintaining effective 
social relationships.

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of exceptional or unusual circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board with 
regard to the service-connected psychiatric disability does 
not contain evidence of exceptional or unusual 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

An increased rating for schizophrenia is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
